DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 25 January 2022.
Claims 1, 8 and 15 have been amended.
Claims 6, 13, and 20 have been canceled.
Claims 1-5, 7-12 and 14-19 are currently pending and have been examined.

Response to Amendment
The amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the previously raised 102 rejection and have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 25 January 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, applicant argues that receiving event data from delegates, receiving pricing data and calculating idle time integrate the claim into 
Applicant argues that the previously cited Bakman and Das references fail to teach each and every limitation of the amended claims.  These arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.  See below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 15 recite calculating and reporting a cost of usage, idle time and a cost for non-usage for a computing resource or resources associated with a business service.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The ability to calculate and report costs illustrates observations and evaluations that could be done the same way mentally or with paper and pencil. But for the “by the application server” language, the claims encompass a user simply executing time and cost calculations and stating the result.  The mere nominal recitation of a generic application server does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite receiving event and pricing data by an application server and that the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, and potentially reporting, steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the application server is anything other than a generic, off the shelf computer component and the 
Claims 2-5, 7, 9-12, 14 and 16-19 are dependent upon Claims 1, 8, and 15 and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the abstract process by describing the types of data, types of calculations, aggregating or combining data over time and reporting the combined cost data.  Additional limitations describe further receiving and that the reporting is done through a graphical interface.  These elements illustrate insignificant extra solution activity since they relate to data gathering and transmission, i.e. display through a generically recited interface.  When reconsidered under 2B, based on the previously cited MPEP sections, the additional elements are considered well-understood, routine and conventional functions.  Accordingly, claims 1-5, 7-12 and 14-19 are considered drawn to ineligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman (US 2012/0246646) in view of Gamarnik et al. (US 2006/0053039).
As per Claim 1 Bakman teaches:
A method for automatically allocating resource costs to business services; comprising: 
receiving, by an application server, event data from one or more delegates installed in one or more computing resources, the event data including business service specific resource events (Bakman Figs. 1 and 2 illustrate at least a hypervisor, e.g. a delegate, installed in a virtual machine computing resource that detects and provides usage data, e.g. event data including business service specific events, Figs. 52-58a illustrate determining and receiving usage and consumption data as is described in at least [0014, 0018-0020, 0055, 0059, 0111, 0163, 0187-0198]); 
receiving, by the application server, pricing data for usage of the one or more computing resources (Bakman Figs. 6-9 illustrate settings rates and costs for resource use, e.g. prices, Figs. 52-54, 58a, 59 illustrate determining rates and ; 
calculating, by the application server, a cost for usage of one of the one or more computing resources, the calculated cost associated with one business service of a plurality of business services (Bakman Figs. 6-9 illustrate determining costs for business services based on rates and usage consumption as is illustrated further in Figs. 10-12, 36 and 52-59 where a chargeback cost is calculated as is described in at least [0014, 0018-0020, 0055, 0063, 0173, 0187-0198]); and 
reporting the cost of the usage for the one of the one or more computing resources for the business service to a customer (Bakman Figs. 12, 34, 36, 49 illustrate reports of the cost of usage for resources for a business service, as is illustrated and described as generating a notification of cost or a report in at least Figs. 52-55, 57-59 and at least [0014, 0018-0020, 0054-0060, 0174-0180, 0188-0198]).
Bakman describes determining usage and consumption times for business services but does not explicitly recite calculating an idle time for computing resources, calculating and reporting a cost for non-usage. However, Gamarnik teaches a methodology for business process analysis and optimization that uses stochastic models to estimate key performance indicators.  Gamarnik further teaches:
calculating, by the application server, an idle time of the one of the one or more computing resources (Gamarnik in at least [0084-0085] describes calculating ;
calculating, by the application server, a cost for non-usage of the one of the one or more computing resources based on the idle time (Gamarnik in at least [0088-0089] describes calculating the cost incurred when a resource was idle, the idle duration times the cost of the resource per hour); and
reporting the cost of the usage and the cost of the non-usage for the one of the one or more resources (Gamarnik in at least [0097-0102] illustrate and describe a resource utilization and activity utilization report which show all resources for a process and how they are utilized including both idle and busy durations and also showing the busy time cost, idle time cost and total cost for each resource)
Therefore, it would be obvious to one of ordinary skill in the art to modify the metering for usage and consumption determinations and cost reporting associated with computing resources taught in Bakman to include techniques for identifying, calculating and reporting on idle time and idle time cost because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By calculating and reporting on idle time and costs associated with usage and non-usage of resources for a business service the combination enables the metering or overall usage to account for when a resource was not operating which can be used to improve overall resource utilization and optimization.
As per Claim 2 Bakman further teaches:
wherein the pricing data is a pricing rate for a period of time (Bakman Figs. 6-9 and 11 illustrate settings rates and costs for resource use, e.g. prices, and include the ability to designate a rate period, e.g. monthly, Figs. 34, 52-54, 58a, 59 illustrate determining rates and specifying a time period as is described in at least [0018-0020, 0054-0055, 0063, 0148, 0168-0173, 0187-0198]), and 
the cost is calculated as a percentage of use of the resource by the business service for the period of time (Bakman Figs. 6-9, 11 illustrate determining costs for business services based on rates and usage consumption as is illustrated further in Figs. 10-12, 36 and 52-59 where a chargeback cost is calculated as is described in at least [0014, 0018-0020, 0055, 0063-0064, 0173, 0187-0198] where information about how much percents of cost for resource usage of each business service a customer should pay as is further described in at least [0150-0161]).  
As per Claim 3 Bakman further teaches:
wherein the event data is received by the application server as time series data (Bakman usage and consumption data includes data gathered over time as is illustrated in at least Figs. 31-33 and described in at least [0014, 0018-0020, 0055, 0059, 0111, 0163, 0187-0198]).
As per Claim 4 Bakman further teaches:
receiving a list of business services for which to calculate a cost for usage of one of the one or more computing resources, the list of business services including a plurality of business services which each correspond to a subset of the received event data (Bakman in at least Figs. 4-8, 10, 12, 36, 37 illustrate lists of business services including virtual machine services that correspond to a subset of usage or event data received as is described in at least [0055-0058, 0137-0149]).
As per Claim 7 Bakman further teaches:
aggregating the calculated cost for a period of time (Bakman Figs. 6-9 illustrate determining costs including a total cost for business services based on rates and usage consumption as is illustrated further in Figs. 10-12, 36 and 52-59 where a chargeback cost and total cost is calculated as is described in at least [0014, 0018-0020, 0055, 0063, 0173, 0187-0198]); and 
reporting the aggregated calculated cost through a graphical interface (Bakman Figs. 12, 34, 36, 49 illustrate guis for outputting reports of the cost of usage for resources for a business service, including a total cost, as is illustrated and described as generating a notification of cost or a report in at least Figs. 52-55, 57-59 and at least [0014, 0018-0020, 0054-0060, 0174-0180, 0188-0198]).  
As per Claims 8-11 and 14-18 the limitations are substantially similar to those set forth in Claims 1-4 and 7 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-4 and 7 above.  Regarding the computer readable medium and system comprising a server and modules, Bakman teaches in at least Figs. 1 and 2 and at least [0200] the system components and a computer readable medium with instructions executable to implement the claimed methodology.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakman (US 2012/0246646) in view of Gamarnik et al. (US 2006/0053039) further in view of Kumarasamy et al. (US 2013/0262385).
As per Claim 5 Bakman illustrates implementing virtual or remote resources in at least Figs. 1-3 but neither Bakman nor Gamarnik explicitly recite that the resources are managed by a third party over a network.  However, Kumarasamy teaches tracking data objects from multiple computers that may include usage and cost (Abstract and [0044]) in an environment that may include virtualized computing resources, such as virtual machines ([0029]).  Kumarasamy further teaches:
wherein the one or more resources are implemented and managed by a third party over a network (Kumarasamy in at least [0029] describes that the multiple computers can include virtualized computing resources such as virtual machines provided to an organization by a third party cloud service vendor or virtual machine host operated by another organization).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilized virtual machines to include utilizing virtual machines hosted or operated by a third party cloud service vendor because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By utilizing third party managed VMs the combination enables hardware to be shared such that multiple environments which are isolated from one another can exist on the same physical machine enabling resources to emulate several guests each 
As per Claims 12 and 19 the limitations are substantially similar to those set forth in Claim 5 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 5 above.  Regarding the computer readable medium and system comprising a server and modules, Bakman teaches in at least Figs. 1 and 2 and at least [0200] the system components and a computer readable medium with instructions executable to implement the claimed methodology.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623